LAY, Senior Circuit Judge,
dissenting.
The City of Forrest City, Arkansas, incarcerated an innocent African-American man for fourteen months without an initial judicial determination of probable cause following a warrantless arrest, and without filing an information or any other formal charge. The case lends itself to a strong inference of racial injustice by city and county officials. Regardless of the intent, the events that occurred constitute a disgrace to the criminal justice system of any civilized society.
I. BACKGROUND
Jessie Tilson was arrested on April 4,1989, by two police officers who were employed by the City of Forrest City, Arkansas. He was purportedly arrested for an alleged violation of his Missouri parole. The record lends support for the jury to find in actuality that city police officials were conducting a murder investigation and they were beginning to focus on Tilson as the perpetrator.1 Police officers testified that the National Crime Information Center (NCIC) indicated that Til-son was in violation of his parole in Missouri. Officer Dooley testified he verified Tilson’s detainer by telephone with the Missouri Department of Corrections. The only documentary evidence of any such confirmation is a letter dated September 28, 1990.2 The record shows that the questioning of Tilson and the ongoing investigation by the police offi*810cials from the date of his warrantless arrest until April 17, 1989, was related to the suspicion that Tilson had committed a murder.3
Tilson was not taken before any judicial officer at the time of his warrantless arrest. Pursuant to Rule 8.1 of the Arkansas Rules of Criminal Procedure, Tilson was required to have been taken before a judicial officer “without unnecessary delay” for a probable cause hearing. See Ark.R.Crim.P. 8.1. The Constitution of the United States requires no less. See County of Riverside v. McLaughlin, 500 U.S. 44, 56, 111 S.Ct. 1661, 1669-70, 114 L.Ed.2d 49 (1991); Gerstein v. Pugh, 420 U.S. 103, 124-25, 95 S.Ct. 854, 868-69, 43 L.Ed.2d 54 (1975).
On April 17, 1989, while Tilson was still being held unlawfully, the same police officers procured a warrant for Tilson’s arrest on a murder charge.4 On April 19, 1989, Tilson was bound over to circuit court. After this date, Tilson did not appear in court again until June 11, 1990, the date he was released pursuant to a writ of habeas corpus.
Tilson brought suit against the Forrest City Police Department (the “City”) and police officials under 42 U.S.C. § 1983 alleging violations of his constitutional rights. The jury found that Officers Dooley and Ramsey had not violated Tilson’s constitutional rights, or at least had acted in good faith, but that the City and Police Chief Goff had violated Tilson’s constitutional rights. The district court, the Honorable Elsijane T. Roy, an experienced trial judge, denied motions for directed verdict, judgment notwithstanding the verdict and new trial, from which the City and Chief Goff appealed.
There is no proof that Tilson, arrested without a warrant, ever received a probable cause hearing. The Supreme Court has held that the Fourth Amendment requires a probable cause hearing within forty-eight hours of a warrantless arrest, absent a bona fide emergency or other extraordinary circumstances. See County of Riverside, 500 U.S. at 57, 111 S.Ct. at 1670; see also Gerstein, 420 U.S. at 124-25, 95 S.Ct. at 868-69. Hence, the burden of proof was on the City to show some type of emergency or extraordinary circumstance that caused the delay. See County of Riverside, 500 U.S. at 57, 111 S.Ct. at 1670. The government has made no effort to carry this burden.
The Arkansas Rules of Criminal Procedure apparently do not provide any time limit by which, after arrest, a prosecutor must file an information or release a prisoner. Nor do the Arkansas Rules of Criminal Procedure provide for a preliminary hearing before a judicial officer if an information is not filed within a set time frame. See Linda A. Malone, The Availability of a First Appearance and Preliminary Hearing — Now You See Them, Now You Don’t, 1983 Ark.L.Notes 41.5 Arkansas Rule of Criminal Procedure 8.3 requires judicial officers to inform an *811arrestee of the charge and “if unable to dispose of the case” the judicial officer shall “determine by an informal, non-adversary hearing whether there is probable cause for detaining the arrested person.” Ark. R.Crim.P. 8.3(e).
There is no proof by the state that Tilson ever received such a hearing after his initial arrest or after issuance of his arrest warrant on April 17. One reason may be that Tilson never was formally charged after his original arrest. The fact that Tilson was arrested without a warrant lays the predicate to the required Gerstein probable cause hearing.
The jury in this case found that the Chief and the City had violated Tilson’s constitutional rights. The jury was entitled to find that the police department and Chief Goff showed a reckless disregard for the constitutional rights of suspects by failing to implement procedures and to ensure that they were understood and followed. See Howard v. Adkison, 887 F.2d 134, 137-38 (8th Cir.1989). In reviewing the district court’s denial of the defendants’ motions for directed verdict or judgment notwithstanding the verdict, this court must consider the evidence in the light most favorable to the prevailing party and give the prevailing party ‘“the benefit of all favorable inferences which may reasonably be drawn from the facts proved.’ ” Morgan v. Arkansas Gazette, 897 F.2d 945, 948 (8th Cir.1990) (citation omitted).
II. LIABILITY OF POLICE CHIEF GOFF
There should be little question that the liability of Chief Goff should be upheld. Proof of actual knowledge of a constitutional violation is not necessary for a supervisor to be hable; reckless disregard is sufficient. Howard v. Adkison, 887 F.2d at 138 (“This court has consistently held that reckless disregard on the part of a supervisor will suffice to impose liability.”). Liability can be imposed upon Chief Goff either for his failure to train or supervise his officers, or for his personal involvement in Tilson’s detention.
A. Personal Involvement
Chief Goff could be held hable for Tilson’s constitutional deprivations based on his personal involvement in the continued detention of Tilson. In Webster v. Gibson, 913 F.2d 510 (8th Cir.1990), this court found that the plaintiff had alleged personal involvement on the part of the sheriff sufficient to withstand a motion to dismiss. Webster was subject to a warrantless arrest and was detained for forty-five days without receiving a probable cause hearing. The court found that Webster stated a claim against the sheriff (even though the sheriff was not the arresting officer), because he alleged that the sheriff knew of Webster’s detention and knew there was a statutory requirement that Webster be taken before a judicial officer without unnecessary delay. Id. at 514 (“Webster’s allegations that the sheriff was aware of and directly involved in his detention for forty-five days without a probable cause hearing and knew that there was a statutory requirement regarding detention of an individual were sufficient to show the sheriffs knowledge of Webster’s wrongful detention.”).
Likewise, in Wayland v. City of Springdale, 933 F.2d 668 (8th Cir.1991), this court determined that the city, police chief and two officers could be held liable for the detention of an individual for six days following a war-rantless arrest, even if they were not responsible for the delay in arraignment. Wayland, 933 F.2d at 670-71. The court found the pleadings provided sufficient allegation of the factual nexus of the unauthorized detention with the subsequent jail-suicide of the detainee.
The evidence in the present case supports a finding regarding Chief Goffs knowledge of Tilson’s arrest, continued incarceration, and the police department’s duty to comply with the statutory requirement that Tilson be “taken before a judicial officer without unnecessary delay” pursuant to Rule 8.1 of the Arkansas Rules of Criminal Procedure.6 *812The Chief admitted he knew Tilson was arrested. It was his burden to show why Tilson was detained without being given a prompt probable cause hearing. See County of Riverside, 500 U.S. at 57, 111 S.Ct. at 1670.7
The trial judge properly submitted this issue to the jury. The reasonableness of the length of a detention is a fact question for the jury. See Wayland, 933 F.2d at 670-71; see also Austin v. Hamilton, 945 F.2d 1155, 1162-63 (10th Cir.1991). Courts have recognized that a Fourth Amendment violation, as defined by Gerstein and County of Riverside, can give rise to money damages pursuant to § 1983. See, e.g., Willis v. City of Chicago, 999 F.2d 284, 288-90 (7th Cir.1993) (affirming finding that detention of forty-five hours without probable cause hearing violated ar-restee’s Fourth Amendment rights, although nominal damages award of $1 did not entitle arrestee to attorney’s fees), cert. denied, — U.S. -, 114 S.Ct. 879, 127 L.Ed.2d 74 (1994); Hallstrom v. City of Garden City, 991 F.2d 1473, 1480-83, 1486 (9th Cir.) (finding that delay of four days between arrest and probable cause hearing violated arres-tee’s Fourth Amendment rights and remanding for a determination of damages against some defendants), cert. denied, — U.S. -, 114 S.Ct. 549, 126 L.Ed.2d 450 (1993); Llaguno v. Mingey, 763 F.2d 1560, 1568 (7th Cir.1985) (finding that detention of forty-two hours violated arrestee’s Fourth Amendment rights, where officers learned early in the detention that arrestee would not be charged and the only reason for delay was that police were trying to build a ease against arrestee, and reversing jury verdict in favor of defendants and directing verdict in arrestee’s favor). Hence, the jury was entitled to impose liability on Chief Goff based on his personal involvement in Tilson’s confinement.
B. Failure to Train or Supervise
Chief Goff could also be held liable for his failure to train or supervise his officers. The evidence is quite explicit that Goff, as Chief of Police and thus the supervisory authority of the police, failed to supervise or train his officers concerning arrest procedures and the necessity under Arkansas law, as well of the Constitution of the United States, to ensure that a person seized by a warrantless arrest is taken before a judicial officer “without unnecessary delay” for a probable cause hearing. See Ark.R.Crim.P. 8.1. This claim is not based upon respondeat superior liability. See Monell v. Department of Social Servs. of New York, 436 U.S. 658, 691, 98 S.Ct. 2018, 2036, 56 L.Ed.2d 611 (1978). It is based upon a deliberate indifference to the rights of Tilson or any other arrestee. See City of Canton v. Harris, 489 U.S. 378, 388, 109 S.Ct. 1197, 1204-05, 103 L.Ed.2d 412 (1989); Bolin v. Black, 875 F.2d 1343, 1347 (8th Cir.), cert. denied, 493 U.S. 993, 110 S.Ct. 542, 107 L.Ed.2d 539 (1989).
If there was no training or supervision in this regard, the chief of police is responsible. See Hahn v. McLey, 737 F.2d 771, 773 (8th Cir.1984) (per curiam) (“[A] supervisor may be liable for the acts of a subordinate if injury is inflicted upon the plaintiff as a result of a breach of the supervisor’s duty to train, supervise, or control the actions of subordinates.”). There was testimony at trial that in his eighteen years as Chief of Police, Chief Goff had never established procedures for the police department. Thus, the jury was entitled to conclude under the court’s instructions that both the Chief and *813the police department failed to train the officers in how to handle extraditions or in how to deal with warrantless arrests to ensure that a judicial officer is advised of a detainee’s presence and that a probable cause hearing is held.
Such deliberate indifference and lack of proof as to the reasons for the prolonged detention provide a jury with a basis to find liability. Such situations clearly fall within the ambit of § 1983, which seeks to protect individuals such as Tilson from the deprivation of their constitutional rights. It makes a mockery of the Civil Rights Act to minimize the liability of the Chief of Police. If the Chief, who controls the policies and procedures of his department, is not responsible, then under these circumstances, nobody can be held liable and the Civil Rights Act becomes a sham for those whose innocence and liberty are trampled upon. It clearly is no answer to say the arresting officers might be liable. There is no showing by Chief Goff that the arresting officers knew of their duty to deliver Tilson to a judicial officer.8 The City had the duty to ensure a prompt judicial determination of probable cause and this responsibility was implicitly delegated by law to the supervisor of the Police Department to see that it was carried out.
Tilson’s Fourth Amendment rights as explicated in Gerstein have been violated. This fact is indisputable. The question posed is who shall be responsible for the violation. Chief Goff cannot hide behind the dereliction of his officers if the officers were never trained or taught of their constitutional legal duty. Cf. Murray v. City of Chicago, 634 F.2d 365, 366 (7th Cir.1980) (“The defendants should not be permitted to ‘get off the hook’ by merely pointing the finger at each other. Someone is surely at fault for failing to establish or execute appropriate procedures for preventing such serious malfunctionings in the administration of justice.”), cert. dismissed, 456 U.S. 604, 102 S.Ct. 2226, 72 L.Ed.2d 366 (1982). This is a travesty of justice for which the City of Forrest City, represented by the Police Department, has a responsibility. The jail where Tilson was detained was not owned and run by police officers, but rather it was part and parcel of the governmental structure of the City of Forrest City. It is clear that the City was responsible for Tilson’s detention. The question we face is whether there was legal responsibility under § 1983. In my view, Chief Goff may be held liable; so, too, may the City.
III. LIABILITY OF THE CITY OF FORREST CITY
A municipality that operates under a policy or custom that unconstitutionally deprives a citizen of his or her rights may be liable under § 1983. Monell v. Department of Social Servs. of New York, 436 U.S. 658, 694, 98 S.Ct. 2018, 2037, 56 L.Ed.2d 611 (1978). This is true even if the arresting officers are not held responsible because of some good faith belief, meriting qualified immunity.9 A municipality may not assert qualified immunity as a defense. Leatherman v. Tarrant County Narcotics Intelligence & Coordination Unit, — U.S. -, -, 113 S.Ct. 1160, 1162, 122 L.Ed.2d 517 (1993).
In Gerstein, states were given the responsibility of instituting procedures to assure prompt hearings for those arrested without warrant. In the present case, the City failed to adopt any such procedures, and this failure resulted in the deprivation of Tilson’s Fourth Amendment rights. A jury could reasonably find that the City demonstrated “deliberate indifference” to the rights of those who entered the criminal justice sys*814tem in Forrest City and that the City should thus be held liable. See Oviatt v. Pearce, 954 F.2d 1470, 1474 (9th Cir.1992) (“a local governmental body may be liable if it has a policy of inaction and such inaction amounts to a failure to protect constitutional rights”); Fiacco v. City of Rensselaer, 788 F.2d 319, 327 (2d Cir.1986) (“[a municipality] should not take a laissez-faire attitude toward the violation by its peace officers of the very rights they are supposed to prevent others from violating”), cert. denied, 480 U.S. 922, 107 S.Ct. 1384, 94 L.Ed.2d 698 (1987); see also City of Canton v. Harris, 489 U.S. 378, 388, 109 S.Ct. 1197, 1204, 103 L.Ed.2d 412 (1989) (adopting “deliberate indifference” standard for § 1983 failure-to-train claims). Moreover, a jury could find the City liable based upon the inaction of Chief Goff. Municipal officials who have final policymaking authority may subject not only themselves, but also the government, to liability under § 1983. Angarita v. St. Louis County, 981 F.2d 1537, 1546-47 (8th Cir.1992).
There existed sufficient evidence to support Tilson’s claim against the City of Forrest City. Without recounting the undisputed facts above, it is clear that it was the prolonged inaction of the City, through its policymaker, Chief Goff, that allowed Tilson’s illegal detention to occur. Cf. Bordanaro v. McLeod, 871 F.2d 1151, 1162 (1st Cir.) (holding that “[t]he ‘do nothing policy’ of the Mayor and the Chief [of Police] exposed the citizens ... to imminent police misconduct, and was attributable to the municipality”), cert. denied, 493 U.S. 820, 110 S.Ct. 75, 107 L.Ed.2d 42 (1989). Neither the Chief nor anyone else in the City ever promulgated any policy to enforce Rule 8.1 of the Arkansas Rules of Criminal Procedure, which codifies the constitutional requirement that an arresting officer take an arrestee before a judicial officer for a determination of probable cause as a condition of continued confinement. Indeed, in their appellate brief defendants admit that “[t]here are no written procedures in a criminal case.” Appellant’s Br. at 8. The record fully supports the conclusion that Tilson’s illegal detention was the direct result.
In light of the strong evidence that Tilson was arrested as. a murder suspect, and not a parole violator, it should be manifest that a County of Riverside/Gerstein violation existed. An officer’s reading an NCIC detainer alone does not constitute a judicial finding of probable cause. A fundamental concern of Gerstein, when a warrantless arrest occurs, is the fact that:
the suspect’s need for a neutral determination of probable cause increases signifi-cantly_ Pretrial confinement may imperil the suspect’s job, interrupt his source of income, and impair his family relationships .... When the stakes are this high, the detached judgment of a neutral magistrate is essential if the Fourth Amendment is to furnish meaningful protection from unfounded interference with liberty.
420 U.S. at 114, 95 S.Ct. at 863 (citations omitted). To illustrate the relevance of these concerns, I note that while Tilson was incarcerated, his wife left him and he lost his job.
IV. DAMAGES
The more difficult question is whether the Chiefs and the City’s failure to formulate detention policies was a “moving force,” see Monell, 436 U.S. at 694, 98 S.Ct. at 2038, behind Tilson’s incarceration from April 17, 1989 to his release in June of 1990 — the period after an arrest warrant was served on Tilson for murder. It is tempting to conclude that the Chiefs and the City’s liability should be cut off when the arrest warrant was issued, because after that point, Tilson became the responsibility of the sheriff and the state prosecutor. Indeed, it is plausible to argue that after the warrant was issued, the continued detention of Tilson could not have been remedied by any further action of Chief Goff or the City.10 Even if these ob*815servations are correct, however, and liability might terminate upon the issuing of the arrest warrant, Tilson would at the very minimum be entitled to a new trial focusing solely upon his initial two-week detention in violation of his Fourth Amendment rights.
More to the point, though, it should be concluded that this result would be incorrect. Under the existing evidence, the verdict and judgment should be affirmed. If the City’s failure to promulgate a policy on detention procedures was “closely related to” Tilson’s unlawful continued incarceration, regardless of whether others were at fault,11 then the verdict should stand. See City of Canton, 489 U.S. at 391, 109 S.Ct. at 1206. I think it analytically suspect to view Tilson’s incarceration as two separate incidents. Tilson remained in the same jail for fourteen months. He was originally placed there and unlawfully detained without a probable cause hearing in accordance with the policies of inaction of Chief Goff and the City. There exists a strong inference, supported by testimony of the arresting officers themselves, that Til-son’s unlawful detention was unrelated to any parole violation but was, from the start, directly related to the police investigation of the murder for which Tilson was a suspect. The jury reasonably could have believed that the parole violation was a mere subterfuge for Tilson’s warrantless arrest and detention. Thus, the initial detention without a probable cause hearing had a direct nexus to his arrest for the murder charge and his continued detention. This detention was a continuing violation of Tilson’s Fourth Amendment rights. See Albright v. Oliver, — U.S. -, -, 114 S.Ct. 807, 815-16, 127 L.Ed.2d 114 (1994) (Ginsburg, J., concurring) (discussing seizure under Fourth Amendment).
The Civil Rights Act does not replace the law of joint tortfeasors. See Malley v. Briggs, 475 U.S. 335, 345 n. 7, 106 S.Ct. 1092, 1098 n. 7, 89 L.Ed.2d 271 (1986) (“§ 1983 ‘should be read against the background of tort liability that makes a man responsible for the natural consequences of his actions.’”) (citation omitted). The mere fact that others, be they the sheriff, the prosecutor, or Tilson’s own lawyer, may have contributed to Tilson’s unlawful detention does not relieve other tortfeasors who substantially contributed to that detention. Had the requirements of Gerstein initially been met, Tilson would have been taken before a neutral judicial officer within 48 hours of his arrest. At that time, it may have been difficult for the State to establish that Tilson was still wanted by the State of Missouri, or more importantly, to show probable cause for his detention on the murder charge. Although the testimony of the officers is contradictory, it appears that the application for an arrest warrant filed by Sgt. Dooley on April 17 includes statements made by Tilson and by *816other witnesses obtained more than 48 hours after his initial incarceration. I therefore find that there is more than sufficient evidence to support the judgment.
The jury’s award of punitive damages against the City and the Chief indicates that the jury was convinced that “the act or omission of one or more defendants which proximately caused the actual injury or damage to the plaintiff, was maliciously, or wantonly, or oppressively done_” Trial Tr. at 333.12 In such a situation, the jury was justified in imposing liability on the City and the Chief. See Owen v. City of Independence, 445 U.S. 622, 654, 100 S.Ct. 1398, 1417, 63 L.Ed.2d 673 (1980) (“It hardly seems unjust to require a municipal defendant which has violated a citizen’s constitutional rights to compensate him for the injury suffered thereby. Indeed, Congress enacted § 1983 precisely to provide a remedy for such abuses of official power”). The complete lack of procedural safeguards allowed Tilson’s illegal detention to go unchecked. I would affirm.

. For example, at trial Officer Ramsey testified that he and Officer Dooley "were investigating a [murder] suspect, ran the suspect through NCIC on our police computer. Suspect's name came back as being a wanted person out of Missouri.” Trial Tr. at 214.


. The Missouri Parole Board had discharged Til-son from parole on August 2, 1989, more than one year before the date of the verification letter.


. Thus, a reasonable jury could find that Tilson’s arrest was a pretext to submit Tilson to a custodial interrogation regarding the murder. Delay in taking an arrestee before a magistrate in order to collect further evidence is not an acceptable justification for delaying a probable cause hearing. See County of Riverside v. McLaughlin, 500 U.S. 44, 56, 111 S.Ct. 1661, 1669-70, 114 L.Ed.2d 49 (1991).


. This fact seems to further corroborate that the original arrest and two week detention, without a probable cause hearing, was directly related to the unsubstantiated murder charge.


. The absence of a required preliminary hearing stands in stark contrast to the Federal Rules of Criminal Procedure. Under Rule 5(c) of the Federal Rules of Criminal Procedure, a person charged with an offense to be tried by a district court judge is entitled to a preliminary examination within ten days of the initial appearance if the person is in custody. See Fed.R.Crim.P. 5(c). The preliminary examination is not held if an indictment against the defendant is filed before the examination date. If Arkansas had a rule analogous to Rule 5(c), Tilson may well have been released from jail by April 29, 1989: he was bound over on April 19, hence a preliminary examination would have been scheduled for no later than April 29. Instead of waiting until June 10, 1990, to determine that there was no reason to hold Tilson, a judicial officer could have ascertained such facts by April 29, 1989, and Tilson would have been released. I request that a copy of this opinion be sent to the Attorney General of the State of Arkansas. In the event that Arkansas procedures are deficient, as they appear to be, legislative action may be needed to obviate the recurrence of detaining any individual without a prompt judicial determination of probable cause. Legislative action may also be necessary to prevent an arrestee from languishing in jail for such an extended period of time when the prosecutor has no intention of bringing charges.


. By his own admission, "Chief Goff knew that the plaintiff was in jail but, did not do anything to determine why he was in jail.” Appellants' Br. at 7. The City of Forrest City, Arkansas, has 13,364 occupants. 1990 Census of Population and Housing, Population and Housing Unit Counts: Arkansas, 1990 CPH-2-5, Table 9, p. 46. It is a reasonable inference that the Chief of *812Police in a small community would be aware of who was arrested, why he or she was arrested, and the status of each defendant. The Chief, as supervisor in charge of the police department, is more than just a figurehead. It is a reasonable inference for a jury to decide that the Chief knew of Tilson’s status and the fact that he had not been charged or taken before a judicial officer. Cf. Coleman v. Frantz, 754 F.2d 719 (7th Cir.1985) (two members of panel stating that a sheriff has a duty to release a detainee if the detainee is not brought before a magistrate judge within a reasonable amount of time).


. In County of Riverside, the Supreme Court stated:
Where an arrested individual does not receive a probable cause determination within 48 hours, the calculus changes. In such a case, the arrested individual does not bear the burden of proving an unreasonable delay. Rather, the burden shifts to the government to demonstrate the existence of a bona fide emergency or other extraordinary circumstance.
500 U.S. at 57, 111 S.Ct. at 1670.


. Additionally, it was erroneous for the jury to be instructed on qualified immunity with respect to the arresting officers. It is clearly established that qualified immunity is a question of law and should be decided by the court. See Angarita v. St. Louis County, 981 F.2d 1537, 1548 n. 18 (8th Cir.1992). That issue is not before us, however, because Tilson’s counsel failed to object to the instruction or raise the issue on appeal.


. Of course, if a jury found that petitioner had not been caused any constitutional injury by the individual officers, then the City could not be liable for any injury notwithstanding a policy that might in itself be illegal. See Los Angeles v. Heller, 475 U.S. 796, 799, 106 S.Ct. 1571, 1573, 89 L.Ed.2d 806 (1986). However, here no such finding was made. The jury was told the individual officers could be exonerated if they acted in good faith. No such instruction was given in Heller.


. Moreover, one could argue that no constitutional violation even occurred after Tilson’s bind-over order. It would appear, if one views the unlawful detention of Tilson as two separate incidents, that Gerstein would no longer serve as the predicate for Tilson’s cause of action because his second arrest and detention was judicially approved by the issuance of an arrest warrant based on probable cause. See Baker v. McCollan, 443 U.S. 137, 144, 99 S.Ct. 2689, 2694, 61 L.Ed.2d 433 (1979) (finding no constitutional violation where detainee "was indeed deprived of *815his liberty for a period of days, but it was pursuant to a warrant conforming ... to the requirements of the Fourth Amendment”); see also Albright v. Oliver, — U.S. -, -, 114 S.Ct. 807, 814, 127 L.Ed.2d 114 (1994) (Scalia, J., concurring) ("I think it unlikely that the procedures constitutionally 'due,' with regard to an arrest, consist of anything more than what the Fourth Amendment specifies”). One might reason, however, that Tilson’s procedural due process rights were violated since he was not given a probable cause hearing, an arraignment or a preliminaiy hearing. See Baker, 443 U.S. at 145, 99 S.Ct. at 2695 (indicating that, “depending on what procedures the State affords defendants following arrest and prior to actual trial, mere detention pursuant to a valid warrant but in the face of repeated protests of innocence will after the lapse of a certain amount of time deprive the accused of ’liberty ... without due process of law’”); Coleman v. Frantz, 754 F.2d 719 (7th Cir.1985) (holding an eighteen day detention before first appearance violated due process); see also Garcia v. City of Chicago, 24 F.3d 966, 971-76 (7th Cir.1994) (Cudahy, J., concurring in part and dissenting in part) (discussing due process violation where authorities know they have no basis for detention following lawful arrest); Patton v. Przybylski, 822 F.2d 697, 700-01 (7th Cir.1987) (Posner, J.) (indicating that allowing a person to "languish in jail” over “his vigorous protest that he is the wrong man ... and keepfing] him in jail for this period without either investigating the case or bringing him before a magistrate raises serious constitutional questions ... under the due process clause”). But these theories cannot be urged against the City and the Chief because they did not cause the denial of due process.


. Others were at fault; clearly the prosecution, in failing to bring a charge or file any information during Tilson’s continued incarceration, was a factor. Tilson's lawyer sat on his thumbs in failing to seek a petition for habeas corpus requiring Tilson's release.


. In the jury instructions, the court further explained:
An act or failure to act is maliciously done if prompted or accompanied by ill will or spite or grudge, either toward the injured person individually, or toward all persons in one or more groups or categories of which the injured person is a member. An act or failure to act is wantonly done if done in a reckless or callous disregard of, or indifference to the rights of one or more persons including the injured person.
An act or failure to act is oppressively done if done in a way or manner which injures or damages or otherwise violates the rights of another person [with] unnecessary harshness or severity, as by misuse or abuse of authority or power, or by taking advantage of some weakness or disability or misfortune of another.
Trial Tr. at 333-34.